       Case 1:19-cv-00703-WJ-JFR Document 78 Filed 11/06/19 Page 1 of 11




                              IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW MEXICO

 DINÉ CITIZENS AGAINST RUINING                   )
 OUR ENVIRONMENT, et al.;                        )
                                                 )
                Plaintiffs,                                  No. 1:19-cv-00703-WPJ-JFR
                                                 )
      vs.                                        )
 DAVID BERNHARDT, et al.;                        )
                                                 )
                Defendants.                      )
                                                 )

    INTERVENOR NAVAJO ALLOTTEES’ MOTION FOR INTERVENTION OF
            ADDITIONAL, SIMILARLY SITUATED ALLOTTEES

       On August 22, 2019, the Court granted the unopposed intervention of Delora Hesuse, Alice

Benally, Lilly Comanche, Virginia Harrison, Samuel Harrison, Verna Martinez, Lois Phoenix, and

Mabel C. Senger (collectively, “Intervenor Navajo Allottees”). (Doc. 50). As described in their

Motion to Intervene (Doc. 23), there are hundreds of Navajo Nation citizens who own mineral

rights currently in production or approved for production by the United States Department of the

Interior. Intervenor Navajo Allottees have kept the Court apprised of their intent to join additional

allottees in support of Defendants, following community meetings. (Doc. 48, 64). On August 22,

2019, the Court issued an order granting the Navajo Allottees’ Motion to Intervene. (Doc. 50).
       Case 1:19-cv-00703-WJ-JFR Document 78 Filed 11/06/19 Page 2 of 11




       Pursuant to Federal Rule of Civil Procedure 24, Intervenor Navajo Allottees hereby move

to intervene as of right pursuant to Rule 24(a) 1 or, alternatively, permissively under Rule 24(b), 2

for the admission of 196 similarly situated allottees identified herein as additional Interveners in

the present action. These 196 additional Navajo allottees are similarly situated to the eight

Intervenor Navajo Allottees in that their sole or primary source of income—flowing from the

ongoing development of their allotted minerals—is at serious risk in this litigation. The injunctive

relief Plaintiffs request would be calamitous for the Intervenor Navajo Allottees and for the

additional, proposed Intervenors, who have all executed notarized affidavits attesting to the




1
  A judge must allow intervention under Fed. R. Civ. P. 24(a)(2) when the proposed intervenor (1)
has an interest relating to the property or transaction underlying the case whose (2) rights would
be impeded or impaired by disposition of the case and (3) whose rights are inadequately
represented by the existing parties. This is not a “mechanical rule” with “rigid, technical
requirements.” San Juan Cnty., Utah v. U.S., 503 F.3d 1163, 1195 (10th Cir. 2007) (en banc).
Efficiency and fairness dictate that a movant should be allowed to intervene if it will be
substantially affected by the outcome. Id. at 1195 (citing Fed. R. Civ. P. 24 advisory committee’s
note (1966 Am.)). Accordingly, courts are “somewhat liberal” in allowing intervention as a matter
of right, WildEarth Guardians v. Nat’l Park Serv., 604 F.3d 1192, 1198 (10th Cir. 2010); Nat’l
Farm Lines v. Interstate Commerce Comm’n, 564 F.2d 381, 384 (10th Cir. 1977), because the
Rule’s elements for intervention as a matter of right are flexible, practical, interdependent, and
heavily fact-specific. San Juan Cnty., 503 F.3d at 1195-1196 (citing 6 James Wm. Moore et al.,
Moore’s Federal Practice § 24.03[1][b], at 24-25 (3d ed. 2006)). The right to retain control over
one’s own lands and to ensure the continued economic security of individual Navajo families in
the Chaco Canyon area are compelling interests.
2
  In the alternative, the Navajo Allottees also believe permissive intervention for the 196 additional
Navajo allottees is warranted pursuant to Rule 24(b)(2). Rule 24(b)(2) is broad and “construed
liberally in favor of intervention.” Utah Ass’n of Counties v. Clinton, 255 F.3d 1246, 1249 (10th
Cir. 2001). The rule requires intervenors to share some common “claim or defense” with the main
action. As more fully explained within their individual affidavits, each of the 196 Intervenor
Navajo allottees is seriously threatened by Plaintiffs’ requested relief, which undermines the
economic opportunity afforded to them by their allotted mineral rights.



                                                  2
       Case 1:19-cv-00703-WJ-JFR Document 78 Filed 11/06/19 Page 3 of 11




substantial harms presented to them by Plaintiffs’ requested injunctive relief. The identification

of the additional 196 similarly situated allottees is detailed in the table below.


                                    ADDITIONAL ALLOTTEES

                        Last Name                                      First Name
 1.     Alfred                                        Alberta
 2.     Anderson                                      Retta
 3.     Armstrong                                     Jerry
 4.     Atencio                                       Caroline
 5.     Atencio                                       James
 6.     Atencio                                       Leon
 7.     Atencio                                       Nina
 8.     Atencio                                       Pauline
 9.     Atencio                                       Rosie
 10.    Atencio                                       Rosita
 11.    Atencio                                       Ruth
 12.    Augustine Jr.                                 John
 13.    Augustine Sr.                                 Freddie
 14.    Augustine                                     Irene
 15.    Baker                                         Elouise
 16.    Baker                                         Norma L.
 17.    Becenti                                       Elvira
 18.    Becenti                                       Wilbert
 19.    Begay                                         Grace N.
 20.    Begay                                         Ida M.
 21.    Begay                                         Johnny
 22.    Begay                                         Leroy
 23.    Benally                                       Elovonne J.
 24.    Benally                                       Jean M.
 25.    Betselie                                      Helen M.
 26.    Beyale                                        Andrew L.
 27.    Beyale                                        Andy
 28.    Beyale                                        Clarence
 29.    Beyale                                        Rickie
 30.    Bia                                           Darlene
 31.    Bitsilly                                      Eddie
 32.    Bitsilly                                      Jane
 33.    Blueyes                                       Lydia
 34.    Brown                                         Patterson



                                                  3
      Case 1:19-cv-00703-WJ-JFR Document 78 Filed 11/06/19 Page 4 of 11




                              ADDITIONAL ALLOTTEES

                  Last Name                               First Name
35.   Brown                                Sadie
36.   Buck                                 Bertha L.
37.   Bunny                                Thomas
38.   Canuto                               Janie
39.   Canuto                               Van W.
40.   Cayaditto                            Arleen
41.   Cayaditto                            Elvis
42.   Cayaditto                            Marie
43.   Charley                              Andrew
44.   Charley                              Cora
45.   Charley                              David
46.   Charley                              Lula R.
47.   Charley                              Woodrow M.
48.   Chavez                               Andrew
49.   Chavez, Jr.                          Chester
50.   Chavez                               Elizabeth W.
51.   Chavez-Herbert                       Marie
52.   Clah                                 Camella Rose
53.   Cly                                  Bessie
54.   Comanche                             Tom Y.
55.   Commanche                            Dolly A.
56.   Commanche                            Helen M.
57.   Commanche                            Thomas
58.   Dennison                             Denny
59.   Domingo                              Royce
60.   Eldridge                             Rebecca
61.   Escobedo                             Corlina
62.   Etcitty                              Alice
63.   Etcitty                              Priscilla
64.   Frank                                Eugene
65.   Frank                                Susan
66.   Frank                                Trisha
67.   Gracie                               Matilda R.
68.   George                               Lucy M.
69.   Gould                                Clara M.
70.   Guerito                              Dorothy
71.   Guerito                              Tom
72.   Haceessa                             Ella M.



                                       4
       Case 1:19-cv-00703-WJ-JFR Document 78 Filed 11/06/19 Page 5 of 11




                                   ADDITIONAL ALLOTTEES

                       Last Name                                First Name
73.    Hacessa                                  Arnold C.
74.    Harrison                                 Geraldine
75.    Harrison                                 Hattie G.
76.    Harrison                                 Leta R.
77.    Harrison                                 Mary J.
78.    Harrison                                 Pauline
79.    Harrison                                 Ramus
80.    Harrison                                 Susan
81.    Harrison, Sr.                            Steven
82.    Harvey                                   Earl
83.    Harvey                                   Gibson
84.    Harvey                                   Jane D.
85.    Harvey                                   Victoria
86.    Herrera                                  Harriett
87.    Herrera                                  Rita C.
88.    Herrera                                  William
89.    Hesuse                                   Calvin A.
90.    Howard                                   Carol Ann
91.    Jaquez                                   Juanita M.
92.    Jim                                      Carl
93.    Jim                                      Raymond
94.    Jim-Pine                                 Mary
95.    Joe                                      Virg
96.    John                                     Janie
97.    Johnson                                  Arlene
98.    Jose                                     Leo
99.    Jose                                     Lorette
100.   Keeto                                    Dorothy
101.   Keetso                                   Betty
102.   Keetso                                   Woody
103.   King                                     Joyce Loraine
104.   Largo                                    Alfred
105.   Largo                                    Danny D.
106.   Largo                                    Esther
107.   Largo                                    Eva Y.
108.   Largo                                    Lucy
109.   Largo                                    Steven
110.   Largo                                    Teddy Roger



                                            5
       Case 1:19-cv-00703-WJ-JFR Document 78 Filed 11/06/19 Page 6 of 11




                               ADDITIONAL ALLOTTEES

                   Last Name                                First Name
111.   Largo Jr.                            Tommy
112.   Larvingo                             Letta J.
113.   Larvingo                             Nancy
114.   Lee                                  Titus
115.   Lente                                Betty L.
116.   Lewis                                Rosie A.
117.   Lopez                                Albert
118.   Lopez                                Cornelia M.
119.   Lopez                                Evelyn C.
120.   Lopez                                Gary
121.   Lopez                                Hernandez
122.   Lopez                                Howard
123.   Lopez                                Joann C.
124.   Lopez                                Rita
125.   Lopez                                Ted
126.   Manuelito                            Esther C.
127.   Manygoats                            Mary B.
128.   Martin                               Robert
129.   Martinez                             Ann B.
130.   Martinez                             Anna C.
131.   Martinez                             Emma A.
132.   Martinez                             Harold A.
133.   Martinez                             Ronnie
134.   Martinez                             Willie J.
135.   Monarco                              Mary Ann
136.   Morgan                               Elowine C.
137.   Myerson                              Laverne
138.   Norberto                             Bessie B.
139.   Norberto                             Gloria A.
140.   Norberto                             Lorraine
141.   Norberto                             Nelson Robert
142.   Pacheco                              Bessie
143.   Pacheco                              Harold
144.   Pacheco Kenneth                      Eva M.
145.   Palacios                             Nancy
146.   Pete                                 Jennie
147.   Pine                                 Harold T.
148.   Pioche                               Mary Lou



                                        6
       Case 1:19-cv-00703-WJ-JFR Document 78 Filed 11/06/19 Page 7 of 11




                                  ADDITIONAL ALLOTTEES

                      Last Name                             First Name
149.   Platero                                 Danny
150.   Platero                                 Rita
151.   Royston                                 La-Vonne
152.   Sala                                    Edith
153.   Sala                                    Leo
154.   Sam                                     Arlo
155.   Sam, Sr.                                Harold
156.   Sanchez                                 Harry
157.   Sanchez                                 Rose Marie
158.   Sandoval                                Aurelia
159.   Sandoval                                Bert G.
160.   Sandoval                                Henry
161.   Sandoval                                Louis Y.
162.   Selz                                    Betty
163.   Smith                                   Arnold
164.   Smith                                   Harold
165.   Sylvester                               Lucy J.
166.   Tahe                                    Matilda
167.   Thomas                                  Anita
168.   Thompson                                Celestine
169.   Thompson                                Mary
170.   Toledo                                  Louise V.
171.   Thomas                                  Esther
172.   Trujillo                                Nelson
173.   Tsinniginnie                            Ruby D.
174.   Tso                                     Stanley
175.   Tsosie                                  Ethelina
176.   Valdez                                  Anna
177.   Valdez                                  Jessie
178.   Valdez                                  Johnny H.
179.   Valdez                                  Paul
180.   Watson                                  Mary H.
181.   Werito                                  Clifford
182.   Werito                                  David E.
183.   Werito                                  Louis Y.
184.   Werito                                  Roger Sr.
185.   Whitehorse                              Martha
186.   Willie                                  Linda A.



                                           7
        Case 1:19-cv-00703-WJ-JFR Document 78 Filed 11/06/19 Page 8 of 11




                                   ADDITIONAL ALLOTTEES

                       Last Name                                      First Name
 187.   Willie                                        Robert J.
 188.   Wilson                                        Antonio
 189.   Wilson                                        Dorothy V.
 190.   Wilson                                        Etta W.
 191.   Yazzie                                        Bennie T.
 192.   Yazzie                                        Betty L.
 193.   Yazzie                                        Betty N.
 194.   Yazzie                                        Emerson C.
 195.   Yazzie                                        Kee
 196.   Yazzie                                        Loni Sage

        As their individual affidavits demonstrate, all of the 196 additional allottees are threatened

by Plaintiffs’ requested relief, which could effectively deprive them of their sole or primary means

of subsistence. There is substantial factual and legal overlap among the issues presented by all

Intervenor Navajo Allottees. Indeed, these Navajo Nation citizens own allotted minerals that are

either currently in production or permitted for production pursuant to the decisions Plaintiffs

challenge in the instant lawsuit. The intervention of these additional allottees will not cause any

undue prejudice as the litigation is still in its infancy. Moreover, all parties have been on notice

that the Navajo Allottees intended to join additional intervenors.

        All 196 additional allottees submit, concurrent with this motion, their affidavits in

opposition to Plaintiffs’ Motions for Temporary Restraining Order and Preliminary Injunction,

detailing serious economic harms that will befall them if the injunctive relief is granted. In

addition, four of the original eight Intervenors—Lilly Comanche, Virginia Harrison, Verna

Martinez and Loyce Phoenix—are concurrently submitting their affidavits in opposition to

Plaintiffs’ Motions for Temporary Restraining Order and Preliminary Injunction.




                                                  8
       Case 1:19-cv-00703-WJ-JFR Document 78 Filed 11/06/19 Page 9 of 11




        The New Mexico portion of the Navajo Nation (“Nation”) – a region referred to since

1907 as the Navajo Eastern Agency – is among the poorest and least developed parts of the state.

The practical effect of Plaintiff’s lawsuit is to undermine or obliterate the primary – and, in many

instances, exclusive – source of expected income for the 196 allottees whose declarations are now

before the Court. These Navajo (or Diné) own mineral rights in one of the most economically

depressed areas of the Nation.

       How and why the Navajo Allottees – and the 196 similarly situated Diné who seek to join

them as Intervenors – originally came to own these mineral rights also bears on the severity of the

economic harm they face because of this lawsuit. These lands, and the minerals beneath their

surface, were not part of the original Navajo Indian Reservation (“Reservation”) created by the

Treaty of 1868 with the United States. Instead, this section of the Navajo Eastern Agency was

added to the Reservation by Presidential executive order on Nov. 9, 1907. However, after intense

lobbying by non-Indian ranching and railroad interests, these same lands were withdrawn from the

Reservation and restored to the Federal public domain by executive orders issued on December

30, 1908 and January 16, 1911, respectively. Tragically, some Navajo families living near Chaco

on former Reservation lands later received allotments, while others did not. Peter Iverson: Diné:

A History of the Navajos 133 (University of New Mexico Press, 2002).

       This portion of the San Juan Basin has been under oil and gas development for more than

60 years. Subsequently, when legislation creating the current Chaco Culture National Historic

Park was enacted in 1980, Congress carefully affirmed and protected “the valid existing rights of

private property owners,” including the rights of these and other allottees, to develop their

allotments through oil and gas production. 16 U.S.C. Section 410ii(a). Congress appropriately




                                                 9
      Case 1:19-cv-00703-WJ-JFR Document 78 Filed 11/06/19 Page 10 of 11




recognized that most of the area is too arid for farming and has only very limited grazing potential.

Continued oil and gas development remains the only viable economic activity. For these 196

individuals, it is an economic necessity.

        For the foregoing reasons, the Navajo Allottees move to intervene as of right pursuant to

Rule 24(a) or, alternatively, permissively under Rule 24(b) for the intervention of the 196 similarly

situated allottees identified herein.

        Pursuant to D.N.M.LR-Civ. 7.1(a), the undersigned has conferred with counsel for all

parties and states that this Motion is opposed by Plaintiffs.




                                              Respectfully submitted,

                                              GREENBERG TRAURIG

                                              s/ Troy A. Eid
                                              Troy A. Eid, D. N.M. Bar No. 19-166
                                              Jennifer H. Weddle, D. N.M. Bar No. 19-163
                                              Matthew Crockett
                                              Francesca Ciliberti-Ayres
                                              1144 15th Street, Suite 3300
                                              Denver, Colorado 80202
                                              Phone: (303) 572-6521
                                              Fax: (303) 572-6540
                                              eidt@gtlaw.com




                                                 10
      Case 1:19-cv-00703-WJ-JFR Document 78 Filed 11/06/19 Page 11 of 11




                               CERTIFICATE OF SERVICE
       I hereby certify that on the 6th day of November 2019, I filed the foregoing electronically
through the CM/ECF system, which caused the following parties or counsel to be served by
electronic means, as more fully reflected on the Notice of Electronic Filing.
                                                               s/ Troy A. Eid

 Kyle Tisdel                                         Hadassah M. Reimer
 Julia Guarino                                       John Frederick Shepherd
 WESTERN ENVIRONMENTAL LAW CENTER                    Robert J Sutphin
 tisdel@westernlaw.org                               Kristina R. Van Bockern
 guarino@westernlaw.org                              HOLLAND & HART LLP
                                                     hmreimer@hollandhart.com
 Daniel Timmons                                      jshepherd@hollandhart.com
 Samantha Ruscavage-Barz                             rsutphin@hollandhart.com
 WILDEARTH GUARDIANS                                 trvanbockern@hollandhart.com
 dtimmons@wildearthguardians.org
 sruscavagebarz@wildearthguardians.org               Attorneys for Intervenors
                                                     BP America Production Co. &
 Karimah Schoenhut                                   DJR Energy Holding, LLC
 SIERRA CLUB
 karimah.schoenhut@sierraclub.org
 Attorneys for Plaintiffs
 Christopher F. Jeu                                  Jens Jensen
 Andrew A Smith                                      James M Noble
 Corinne Virginia Snow                               Keith D. Tooley
 U.S. ATTORNEY'S OFFICE                              Rebecca W. Watson
 christopher.jeu@usdoj.gov                           WELBORN SULLIVAN MECK & TOOLEY
 andrew.smith@usdoj.gov                              jjensen@wsmtlaw.com
 corinne.snow@usdoj.gov                              jnoble@wsmtlaw.com
                                                     ktooley@wsmtlaw.com
 Attorneys for Defendants                            rwatson@wsmtlaw.com
                                                     Attorneys for Intervenors
                                                     Enduring Resources IV, LLC
 Bradley Ervin
 Steven Rosenbaum
 COVINGTON & BURLING, LLP
 bervin@cov.com
 srosenbaum@cov.com
 John J. Indall
 MALDEGEN, TEMPLEMAN & INDALL, LLP
 jindall@cmtisantafe.com
 Attorneys for Intervenor Defendant American
 Petroleum Institute
